INTERVIEW SUMMARY CONTINUATION SHEET
Mr. Hasan requested the interview to discuss non-final Office action mailed May 21, 2021.  Mr. Hasan provided an interview agenda (hereinafter “Agenda”), a copy of which is attached hereto.
The primary discussion in the interview centered on the interpretation of “hand-held device.”  Applicant’s representatives asserted that in the dental arts, a “hand-held device” as known at the time of invention would be shown in page 9 of the Agenda, reprinted below, which included the entire cart, the keyboard, the raised monitor and the wand, and not simply the wand.

    PNG
    media_image1.png
    911
    543
    media_image1.png
    Greyscale


Parties also discussed briefly the objections to the claim amendments and the res judicata rejections provided in the Office action.
While the parties were able to discuss some positions, no agreement as to the claims or the allowability thereof was reached.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992